DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on January 24, 2022, which has been entered in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over.
Tanner et al. (US 849080, of the record) in view of Mitra et al. (US 2016/0267486, of the record).
	Tanner teaches a payment card (100) comprising a control integrated circuit (CIC)(117) having a sensor (118) which can be formed as a single components serving 
	However, Tanner fairly suggest that the RFID IC is a secure element storing the account information.
	Mitra teaches a universal smart card (122) storing multiple accounts within a secure element (234) which can be used in any POS terminals (fig. 1; paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mitra to the teachings of Tanner in order to improve the security when the smart card is only useable after bio-metrically unlocked.
Re claim 2:	Tanner teaches a payment card (100) comprising a control integrated circuit (CIC)(117) having a sensor (118) which can be formed as a single components serving as a switch (col. 3, lines 46-49), wherein the sensor or switch can be mechanical switch such as a latch (col. 4, lines 15-23), a RFID IC (104) storing two payment device account numbers, wherein the first account number is outputted when the sensor is actuated or a first position, and the other account number is outputted when the sensor is not actuated or a second position (col. 5, lines 9-35) (see figs. 1-3; col. 2, line 28-col. 5, line 53).

Mitra teaches a universal smart card (122) storing multiple accounts within a secure element (234) wherein the smart card further comprising an EMV contact (515), which the smart card could receive power from a power contact of a contact payment card reader for wired communications (i.e., the EMV chip contact comprising well-known a supply voltage (Vcc) for receiving power from the reader for operating the smart card) (figs. 1, 2, 5A, 28; paragraphs 0049, 0052, 0060, 0061, 0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mitra to the teachings of Tanner in order to provide a user friendly system wherein a user can make transactions in any POS terminals including wired transactions.

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
In response to the applicant’s argument that “Neither Tanner nor Mitra … discloses a payment device including a first secure element and a second secure element...” (see page 4, line 24+), the examiner respectfully disagrees with the applicant wherein Tanner teaches the smart card having two different accounts in which one of the account is transmitted/outputted account information based on the sensor/switch and Mitra teaches the smart card having an secure element for storing the accounts. Therefore, it is obvious to 
In response to the applicant’s argument that “..neither Tanner not Mitra… discloses at least, a switch “operable to receive power from a power contact of a contact payment card reader” (see page 6, line 1+), the examiner respectfully disagrees with the applicant wherein the EMV contact (515) comprising well-known voltage supply (Vcc) which could operate components of the card including the switch, and therefore an obvious expedient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887